       CASE 0:20-cr-00191-PAM-HB Document 5 Filed 09/08/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

State of Minnesota,                                           Crim. No. 20-191 (PAM/HB)

                      Plaintiff,

v.                                                                                 ORDER

Petro Siruk, and Marina
Yuriyevna Siruk,

                      Defendants.


       This matter is before the Court on Defendants’ Applications to Proceed in District

Court without Prepaying Fees or Costs (Docket Nos. 2, 3). Defendants purported to

consolidate and remove two state-court criminal proceedings to this Court and seek to do

so without paying a filing fee. Because the attempted removal was improper on its face,

the Applications will be denied as moot and this matter remanded to Minnesota state court.

BACKGROUND

       According to the documents filed in conjunction with the removal, on August 7,

2020, the State of Minnesota filed a criminal complaint against Defendant Marina

Yuriyevna Siruk in Minnesota District Court for the 10th Judicial District, Sherburne

County, charging her with two counts of criminal contempt under Minn. Stat. § 588.20.2,

both misdemeanors. (Docket No. 1-2 at 14.) 1 A week later, the Sate charged Defendant

Petro Siruk by complaint in the same district court with multiple misdemeanors: five



1
  The page numbers in this and the following citations to the docket in this matter reference
the page numbers of the Court’s electronic filing system.
       CASE 0:20-cr-00191-PAM-HB Document 5 Filed 09/08/20 Page 2 of 5




counts of criminal contempt under Minn. Stat. § 588.20.2, obstruction of legal process

under Minn. Stat. § 609.50.1, trespass under Minn. Stat. § 609.605.1(b)(3), and disorderly

conduct under Minn. Stat. § 609.72.1(3). (Docket No. 1-2 at 3-5.) These charges arose

out of Defendants’ refusal to stop recording the proceedings in a civil matter between

Defendant Marina Siruk and Capital One Bank in Sherburne County court. (Docket No.

1-2 at 15 (Statement of Probable Cause describing the incident).) On September 4, 2020,

Defendants removed their criminal proceedings to this Court, invoking 28 U.S.C. §§ 1332,

1441, 1446 “and inline to actions brought under 42 U.S.C. § 1983.” (Docket No. 1 at 1.)

DISCUSSION

       Removal of state criminal proceedings is governed by 28 U.S.C. § 1455. This

statute provides that the “district court in which [the removal] notice is filed shall examine

the notice promptly. If it clearly appears on the face of the notice and any exhibits annexed

thereto that removal should not be permitted, the court shall make an order for summary

remand.” 28 U.S.C. § 1455(b)(4). It is Defendants’ burden to “include all grounds for

such removal” in the notice of removal, and “failure to state grounds that exist at the time

of the filing of the notice shall constitute a waiver of such grounds.” Id. § 1455(b)(2).

Because it clearly appears on the face of Defendants’ removal notice that this matter should

not proceed in federal court, the Court must remand the matter. 2


2
  Section 1455’s first requirement is that the matter be removed “not later than 30 days
after the arraignment in the State court, or at any time before trial, whichever is earlier.”
28 U.S.C. § 1455(b)(1). It appears as though Defendants were first charged on March 5,
2020. (Docket No. 1-2 at 65 (Petro Siruk’s Order for Release on charges of obstruction,
trespass, and contempt); see also Mar. 5, 2020, Tr. of Petro Siruk’s initial-appearance hrg.
(Docket No. 1-3 at 111-26).) Because Defendants’ notice of removal is facially deficient
                                              2
       CASE 0:20-cr-00191-PAM-HB Document 5 Filed 09/08/20 Page 3 of 5




       As noted, Defendants contend that 28 U.S.C. §§ 1332, 1441, and 1446 provide

authority for removal of their pending state criminal cases.        But § 1332 outlines this

Court’s jurisdiction based on diversity of citizenship and applies to civil actions, not

criminal proceedings. See 28 U.S.C. § 1332(a) (“The district courts shall have original

jurisdiction of all civil actions . . . .”). Moreover, it appears that Defendants are Minnesota

residents; even if this matter were a civil action, there would be no diversity of citizenship

under § 1332. (See Docket No. 1-2 at 3 (listing Defendant Petro Siruk’s address in Becker,

Minnesota).) Likewise, § 1441 applies to only civil actions. See 28 U.S.C. § 1441(a)

(“[A]ny civil action brought in a State court . . . may be removed . . . .”). Neither of these

sections provides any basis for removal of state criminal cases.

       A previous version of § 1446 provided authority for removal of certain criminal

prosecutions. See 28 U.S.C. § 1446(a) (effective 1996 to 2011). Since 2011, however,

removal of criminal cases is governed by § 1455. Thus, § 1446 provides no authority for

the removal Defendants seek.

       Even had Defendants relied on § 1455, however, that reliance would be unavailing.

Only certain criminal proceedings may be removed from state courts. These include

criminal actions against the United States or its officers acting under the color of office, 28

U.S.C. § 1442, or prosecutions in state court “against a member of the armed forces of the

United States on account of an act done under color of his office or status” as a member of

the armed forces, id. § 1442(a). Defendants do not claim to be, nor is there any indication




even if timely, the Court need not resolve the timeliness issue.
                                              3
          CASE 0:20-cr-00191-PAM-HB Document 5 Filed 09/08/20 Page 4 of 5




that they are, officers of the United States or members of the armed forces of the United

States.

          28 U.S.C. § 1443 also authorizes removal of state criminal proceedings to federal

court, and it appears that Defendants’ citation to 42 U.S.C. § 1983 as well as the Bill of

Rights was intended to invoke this section. But it, too, provides no basis for removal of

this action. The section allows for removal of a criminal prosecution in which “the right

allegedly denied the removal petitioner arises under a federal law providing for specific

civil rights stated in terms of racial equality” and “that the removal petitioner is denied or

cannot enforce the specified federal [right] in the courts of the State.” Johnson v. Miss.,

421 U.S. 213, 219 (1975) (quotations omitted).

          Defendants do not discuss the requirements of § 1443, but do not appear from the

face of their submissions to meet those requirements in any event. There is no allegation

that they “are attempting to remove [their] case based on any form of racial inequality or

that there is an express state law that prohibits [them] from exercising [their] rights under

that civil rights law.” United States v. Williams, No. 15cv3239, 2015 WL 6824047, at *2

(D. Minn. Sept. 29, 2015) (R. & R. of Mayeron, M.J.).                Defendants’ voluminous

submissions indicate that they believe the laws of the State of Minnesota do not apply to

them. (E.g., Docket No. 1-2 at 40 (Defendant Petro Siruk’s “Motion to Discharge,” stating

“Show me any evidence that your Constitutional and local laws, codes, statues [sic], color

of law apply to me . . . .”).) They also appear to claim that certain state actors violated their

rights to free exercise of religion. (See id. at 58 (Mar. 8, 2020, letter to Sherburne County

Court Administrator asserting that Defendants were “exercising our religious beliefs”); see

                                               4
         CASE 0:20-cr-00191-PAM-HB Document 5 Filed 09/08/20 Page 5 of 5




also Docket No. 1-3 at 1-2 (“Notice” citing, inter alia, “Bill of Rights Amendment I” and

several Bible verses); id. at 4 (alleging that the state court’s “Order Regarding Use of

Electronic Devices directly interferes with our exercise of our rights, religious beliefs,

safety of our life, liberty, property, pursue [sic] of happiness, and effects, which secured

and promised in Bill of Rights”).) Nowhere do Defendants claim to have been the victims

of racial discrimination. (See id. at 86 (demanding that the state court provide Defendants

with a Russian translator).) There is no basis for removal jurisdiction under 28 U.S.C.

§ 1443.

CONCLUSION

         Defendants’ removal notice is deficient and does not establish any basis to remove

their pending state criminal prosecution to federal court. Accordingly, IT IS HEREBY

ORDERED that:

         1.      Defendants’ Applications to Proceed in District Court without Prepaying

                 Fees or Costs (Docket Nos. 2, 3) are DENIED as moot; and

         2.      This action is REMANDED to the Minnesota state district court.


Dated:        September 8, 2020
                                                          s/Paul A. Magnuson
                                                        Paul A. Magnuson
                                                        United States District Court Judge




                                             5
